417 N.W.2d 853 (1988)
In the Matter of the Application For DISCIPLINARY ACTION AGAINST David A. OVERBOE, a Member of the Bar of the State of North Dakota.
No. 870378.
Supreme Court of North Dakota.
January 13, 1988.

ORDER OF SUSPENSION
A formal disciplinary action was commenced against David A. Overboe by the filing of a summons and complaint by the Disciplinary Board. An Answer was filed and a hearing was held before a three-member panel of the Disciplinary Board.
The Findings of Fact, Conclusions of Law and Recommendation of the Hearing *854 Panel were filed in the Supreme Court on December 23, 1987. The Hearing Panel found that the respondent attorney violated the following conduct under the Code of Professional Responsibility:
DR1-102(A)(4) and (6):
(A) a lawyer shall not:
(4) Engage in conduct involving dishonesty, fraud, deceit, or misrepresentation.
(6) Engage in any other conduct that adversely reflects on his fitness to practice law.
DR7-102(A)(1), (3), (5) and (7):
(A) In his representation of a client, a lawyer shall not:
(1) File a suit, assert a position, conduct a defense, delay a trial, or take other action on behalf of his client when he knows or when it is obvious that such action would serve merely to harass or maliciously injure another.
(3) Conceal or knowingly fail to disclose that which he is required by law to reveal.
(5) Knowingly make a false statement of law or fact.
(7) Counsel or assist his client in conduct that the lawyer knows to be illegal or fraudulent.
The Hearing Panel recommended that David A. Overboe's certificate of admission to the bar of the State of North Dakota be suspended for 90 days.
A Stipulation was filed on January 8, 1988, by counsel for the respondent and counsel for the Disciplinary Board filed a Stipulation that there was no objection to the Hearing Panel's Findings, Conclusions and Recommendation, and further agreeing to waiver of filing of briefs and argument in the Supreme Court. The Stipulation requested the Court to accept the Recommendation of the Hearing Panel for discipline. The Court considered this matter.
IT IS HEREBY ORDERED, that David A. Overboe be suspended from the practice of law for a period of 90 days effective immediately.
IT IS FURTHER ORDERED, that Respondent Overboe must apply for reinstatement pursuant to the provisions of Rule 15, NDRDP.
          RALPH J. ERICKSTAD,
          Chief Justice
          GERALD W. VANDE
          WALLE,
          Justice
          H.F. GIERKE III,
          Justice
          HERBERT L. MESCHKE,
          Justice
          BERYL J. LEVINE,
          Justice